Case 1:20-cv-00208-MSM-LDA Document 1 Filed 05/08/20 Page 1 of 4 PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

                                                    ______
ATAIN SPECIALTY INSURANCE                                  )
COMPANY,                                                   )
                                                           )       C.A. NO.: 20-cv-208
                                                           )
                       Plaintiff,                          )       Electronically Filed
                                                           )
   vs.                                                     )
                                                           )
ASAD ALI LLC, ELLEN DEGNAN,                                )
A1 PETROLEUM LLC and SWAIBAH HASSAN                        )
LLC                                                        )
                                                           )
                      Defendants.                          )


                                          COMPLAINT

                                    INTRODUCTORY STATEMENT

         This is a Declaratory Judgment action brought pursuant to 28 U.S.C. sec. 1332 in which

the Plaintiff, Atain Specialty Insurance Company (“Atain”), seeks a declaration that it is not

obligated to defend and/or indemnify its insured, Asad Ali LLC, nor any other party, with respect

to a Rhode Island Superior Court personal injury lawsuit brought by Ellen Degnan (“Degnan”)

against Asad Ali LLC, A1 Petroleum LLC and Swaibah Hassan LLC. Atain asserts that the

applicable Commercial General Liability Policy imposes a Tenants and Lessees Insurance

Warranty on Asad Ali LLC which requires that “General Liability insurance coverage for

“bodily injury”, “property damage” “personal and advertising injury” and medical payments

shall be required from all tenants and lessees renting or leasing space in any insured premise

owned or controlled by any insured.” The Warranty further provides that “[i]n the event of a

failure to comply with any of the terms of this warranty then the carrier shall have no duty to

defend or indemnify the insured relative to “bodily injury”, “property damage”, “personal and

                                               1
Case 1:20-cv-00208-MSM-LDA Document 1 Filed 05/08/20 Page 2 of 4 PageID #: 2




advertising injury” or medical payments arising out of any operations or activities of tenants or

lessees or in connection with any premises rented or leased by tenants or lessees.” Atain has

confirmed that the tenant, A1 Petroleum LLC has failed to obtain liability insurance coverage

and thus Asad Ali LLC has failed to satisfy a condition precedent to coverage. As such, Atain is

not obligated to provide Asad Ali LLC with a defense or indemnification pursuant to the terms

and conditions of the Commercial General Liability policy.

                                             PARTIES

   1. The Plaintiff, Atain Specialty Insurance Company (“Atain”), is a Michigan Corporation
      with a usual place of business at 30833 Northwestern Highway, Farmington Hills,
      Michigan.

   2. The Defendant Asad Ali LLC is a Rhode Island limited liability company with a usual
      place of business and registered agent located at 74 Friendship Street, Westerly, Rhode
      Island.

   3. The Defendant A1 Petroleum LLC is a Rhode Island limited liability company with a
      principal place of business located at 861 Main Road, Tiverton, Rhode Island.


   4. The Defendant Swaibah Hassan LLC is a Rhode Island limited liability company with a
      principal place of business located at 861 Main Road, Tiverton, Rhode Island.


   5. The Defendant Ellen Degnan is a resident of Johnston, Rhode Island.


                                   JURISDICTION AND VENUE


   6. Jurisdiction is proper pursuant to 28 U.S.C. sec. 1332 in this Court because the Plaintiff
      and the Defendants are citizens of different states and the amount in controversy,
      exclusive of costs and interests, exceeds the sum of $75,000.00.


   7. Venue is properly laid in this judicial district because the events giving rise to the claims
      set forth in this Complaint occurred in this district, Plaintiff’s insured conducts business
      in the district and the relevant acts and omissions as alleged occurred in this district.




                                                2
Case 1:20-cv-00208-MSM-LDA Document 1 Filed 05/08/20 Page 3 of 4 PageID #: 3




                                           FACTS


  8. Atain issued a Commercial General Liability policy for the period of October 22, 2017
     through October 22, 2018, for claims made within the respective policy period, to the
     Defendant Asad Ali LLC. A true and accurate copy of the Atain policy is attached hereto
     as Exhibit 1.

  9. The policy contains a Tenants and Lessees Insurance Warranty which provides:

     The Insured hereby represents and warrants that General Liability insurance coverage for
     “bodily injury”, “property damage” “personal and advertising injury” and medical
     payments shall be required from all tenants and lessees renting or leasing space in any
     insured premise owned or controlled by any insured.

     In the event of a failure to comply with any of the terms of this warranty then the carrier
     shall have no duty to defend or indemnify the insured relative to “bodily injury”,
     “property damage”, “personal and advertising injury” or medical payments arising out of
     any operations or activities of tenants or lessees or in connection with any premises
     rented or leased by tenants or lessees.

     The above warranty shall not apply to residential or habitational tenants or lessees.

  10. The Defendant Degnan has filed a personal injury action in the Providence Superior
      Court captioned Ellen Degnan v. Asad Ali LLC, et. al., Civil Action No.: 2020-01814
      (“State Court action”) asserting negligence claims against Asad Ali LLC. A true and
      accurate copy of the State Court complaint is attached hereto as Exhibit 2.

  11. In connection with the State Court action, Atain is providing the Defendant Asad Ali
      LLC with a defense, under a reservation of rights.


  12. Asad Ali LLC has failed to comply with the Tenants and Lessees Insurance Warranty as
      A1 Petroleum LLC did not obtain liability insurance in accordance with the terms and
      conditions of the policy.


  13. Asad Ali LLC’s failure to ensure that A1 Petroleum LLC obtained liability insurance
      coverage is a condition precedent to Atain’s coverage obligations in the State Court
      action.

  14. Accordingly, Atain seeks a declaration from this Court that Asad Ali LLC by failing to
      ensure that A1 Petroleum LLC obtained liability insurance coverage failed to comply
      with a condition precedent to coverage and, thus, Atain owes neither a defense nor
      indemnity to Asad Ali LLC.


                                              3
Case 1:20-cv-00208-MSM-LDA Document 1 Filed 05/08/20 Page 4 of 4 PageID #: 4




                                 COUNT I
               DECLARATORY JUDGMENT PURSUANT TO 28 U.S.C. SEC. 2201-02

   15. Atain incorporates herein the allegations of paragraphs 1-14.

   16. Atain has presented an actual controversy within the jurisdiction of this court with respect
       to Atain’s obligation to provide the Defendants with a defense and/or indemnity pursuant
       to the Commercial General Liability Policy Atain issued to Asad Ali LLC.

   17. Atain seeks a Declaratory Judgment that Asad Ali LLC by failing to ensure that A1
       Petroleum LLC obtained liability insurance coverage failed to comply with a condition
       precedent to coverage and Atain owes neither a defense nor indemnity to Asad Ali LLC.

      WHEREFORE, Atain requests that this Honorable Court declare that Atain has neither a
      duty to defend nor a duty to indemnify Asad Ali LLC, or any other party, for the claims
      made against Asad Ali LLC, as set forth in Ellen Degnan v. Asad Ali LLC, et. al.,
      Providence Superior Court, Civil Action No.: 2020-01814.

                                                    Respectfully Submitted,
                                                    Atain Specialty Insurance Company
                                                    By Its Attorneys,


                                                    /s/ Matthew W. Perkins_______
                                                    Matthew W. Perkins, No. 6097
                                                    Lecomte, Emanuelson and Doyle
                                                    Batterymarch Park II, One Pine Hill Drive
                                                    Suite 105, Quincy, MA 02169
                                                    (617) 328-1900
                                                    mperkins@lecomtelaw.com
Dated: May 8, 2020




                                                4
